Fourth Court of Appeals
                               San Antonio, Texas
                                   December 11, 2014

                                   No. 04-14-00525-CV

                            IN THE INTEREST OF D.W.H.,

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2009-CI-10424
                        Honorable Richard Price, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Brief is GRANTED.       The
appellee’s brief is due on January 26, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court